t c memo united_states tax_court james h shelton deceased and eve shelton petitioners v commissioner of internal revenue respondent docket no filed date james h shelton1 and eve shelton pro sese charles j graves for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1james h shelton died after this case was submitted 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure following concessions by respondent the issues for decision are whether petitioners properly reported cost_of_goods_sold on a schedule c relating to a business conducted by james h shelton whether with respect to james h shelton's business petitioners are entitled to various schedule c business_expense deductions in excess of those allowed by respondent and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the year in issue petitioners were husband and wife and filed a joint federal_income_tax return at the time the petition was filed in this matter petitioners resided in koshkonong missouri references to petitioner are to james h shelton in petitioner was employed as a professor of physics at sierra academy sierra a community college located in oakland california also in petitioner was engaged in what he described as an education business petitioner's education business was composed of two distinct components marketing activities relating to a book that he authored and published in a previous year and private educational seminars that he conducted that were not connected with his employment at sierra prior to petitioner wrote and published a book at his own expense on date petitioner paid a publishing company dollar_figure to have big_number copies of his book printed petitioner was charged dollar_figure3 per copy for the first big_number copies and dollar_figure0 for the next copies he received free copies during petitioners traveled to several cities including the following phoenix arizona minneapolis minnesota reserve new mexico and los angeles california typically there were large shopping malls in these cities and located in these malls were retail bookstores without making any advance arrangements or appointments petitioner visited several of the bookstores in the city where he happened to be in an attempt to market his book usually he left a sample copy of the book with the manager or other employee of the bookstore petitioner did not maintain a log or other record to indicate what bookstores he visited or the number of sample copies of his book that he gave out during during these trips petitioners visited with relatives who were living in the area in october of petitioner sold dollar_figure worth of books he included this amount in the amount of gross_receipts he reported on the schedule c petitioner's records do not indicate to whom or how many copies of his book were sold independent from his employment at sierra from january to september of petitioner conducted educational seminars on the mathematics of electronics the seminars were held days per week for hours per day he taught between and students at any given time during january and february of petitioner used an empty room located in an airport as his seminar classroom petitioner sublet this room from webaire due to complications involving his arrangement with webaire beginning in march of petitioner rented a different room at the airport directly from the port of oakland he used this room as his seminar classroom for the rest of the year the airport was located less than one block from sierra petitioner drove a pickup truck from his residence to sierra and then walked from sierra to the airport petitioners filed a schedule c for petitioner's education business with their federal_income_tax return on the schedule c among other things petitioners reflected gross_receipts in the amount of dollar_figure apparently dollar_figure of this amount is attributable to the sales of his book and a substantial portion of the balance is attributable to the fees he charged for his seminars in arriving at the gross_income reported on the schedule c petitioners claimed cost_of_goods_sold in the amount of dollar_figure computed as follows beginning_inventory dollar_figure-0- purchases big_number materials supplies big_number ending inventory big_number cost_of_goods_sold big_number petitioners also deducted various business_expenses on the schedule c in the total amount of dollar_figure resulting in a net_loss of dollar_figure in the notice_of_deficiency respondent made the following adjustments to the items contained on the schedule c item amount per return adjustment allowed cost_of_goods_sold advertising insurance legal prof office exp rent repairs main taxes licenses travel utilities other expenses accounting trade dues contrs postage dollar_figure big_number big_number big_number big_number big_number dollar_figure -0- big_number -0- -0- big_number -0- -0- big_number -0- -0- -0- -0- -0- dollar_figure -0- big_number -0- -0- -0- big_number respondent explained her adjustment to petitioners' cost_of_goods_sold as follows since you did not establish that the 3petitioner's records indicate that there were small amounts of income identified as misc or interest included in the gross_receipts reported on the schedule c amount shown was a for purchases and b paid the amount is not deductible we note that the ending inventory reflected in the cost_of_goods_sold computation is the amount that petitioner paid to the publishing company to have his book printed we assume from this that as of the end of with the possible exception of the complimentary copies that the printer provided to petitioner all of the copies of petitioner's book remained in inventory with respect to the expenses that were adjusted respondent explained since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your business we have disallowed the amount shown discussion respondent's determinations having been made in a notice_of_deficiency are presumed correct and petitioners bear the burden of proving such determinations to be erroneous rule a 290_us_111 furthermore deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 503_us_79 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir if certain claimed deductions are not adequately substantiated we may estimate them when we are convinced from the record that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 however the principle established in cohan v commissioner supra does not apply to deductions for travel as such deductions are subject_to the specific substantiation requirements imposed by sec_274 respondent does not dispute that petitioner's education business constituted a trade_or_business within the meaning of sec_162 for as indicated by the fact that in the notice_of_deficiency she has allowed portions of some of the business_expense deductions claimed on the schedule c furthermore she now concedes that petitioners are entitled to a schedule c rent expense deduction but only in the amount of dollar_figure i cost_of_goods_sold petitioner's schedule c reflected gross_receipts in the amount of dollar_figure and cost_of_goods_sold in the amount of dollar_figure petitioner computed cost_of_goods_sold by including expenditures allegedly incurred in connection with both the book marketing activity and educational seminars activity in the notice_of_deficiency respondent completely disallowed the cost_of_goods_sold claimed according to respondent petitioner has failed to establish that the amount reported as cost_of_goods_sold was for purchases and was paid this court has consistently held that the cost_of_goods_sold is not a deduction within the meaning of sec_162 but is subtracted from gross_receipts in the determination of a taxpayer's gross_income 106_tc_268 69_tc_477 affd 630_f2d_670 9th cir 11_tc_1076 see sec_1_61-3 income_tax regs sec_1_61-3 income_tax regs provides that in a manufacturing merchandising or mining business gross_income means the total sales less the cost_of_goods_sold cost_of_goods_sold does not involve the selling of services see sec_1_61-3 income_tax regs see also 30_tc_195 affd per curiam 271_f2d_739 5th cir cost_of_goods_sold must be reduced by items withdrawn for personal_use by the taxpayer and related_persons see tucker v commissioner tcmemo_1979_449 calamaras v commissioner tcmemo_1960_201 although not exactly clear from petitioner's presentation we assume that the cost_of_goods_sold here in dispute relates to petitioner's book marketing activity as well as his educational seminar activity in connection with his book marketing activity we assume that petitioner included the printing cost that he paid in in the purchases component of his cost_of_goods_sold computation we have no idea what other items petitioners included in purchases or in materials_and_supplies but for the reference to dollar_figure in book sales income in petitioners' records and petitioner's vague testimony on the point there is no other evidence of any book sales during as for the educational seminars activity we fail to see how any of the expenditures that petitioner might have incurred in connection with such activity would properly be included in a cost_of_goods_sold computation see sec_1_61-3 income_tax regs see also hahn v commissioner supra conceivably with respect to the educational seminar business some of the expenditures that petitioner might have included in cost_of_goods_sold might have been properly deductible under sec_162 however petitioners have made no such claim and there is insufficient information in the record to allow us to make such a determination on our own consequently respondent's adjustment reducing the cost_of_goods_sold reported on the schedule c is sustained ii schedule c deductions in general sec_162 allows deductions for ordinary and necessary expenses of carrying_on_a_trade_or_business sec_162 as used in sec_162 ordinary has been defined as that which is normal usual or customary in the taxpayer's trade_or_business 308_us_488 necessary has been construed to mean appropriate or helpful in the development of the taxpayer's business welch v helvering supra pincite unless expressly provided for sec_262 prohibits deductions for personal living or family_expenses a travel_expenses on his schedule c petitioner claimed a deduction in the amount of dollar_figure for travel_expenses allegedly attributable to petitioner's book marketing activity petitioners routinely traveled together and this amount apparently includes the expenses_incurred by both of them respondent disallowed the deduction in full on the ground that the expenses were not ordinary and necessary within the meaning of sec_162 and for lack of substantiation as indicated above travel_expenses are subject_to the more stringent substantiation requirements imposed by sec_274 to substantiate a deduction under sec_274 a taxpayer must maintain adequate_records or present corroborative evidence to show the amount of the expense the time and place of the travel the business_purpose of the expense or other item and the business relationship to the taxpayer or person entertained sec_1_274-5t c temporary income_tax regs fed reg date in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date when a traveling taxpayer engages in both business and personal activities expenses for transportation meals_and_lodging are deductible only if the trip is related primarily to the taxpayer's trade_or_business and not primarily personal in nature sec_1_162-2 income_tax regs whether a trip is related primarily to the taxpayer's trade_or_business or is personal in nature depends on the facts and circumstances in each case sec_1_162-1 income_tax regs where a taxpayer's spouse accompanies the taxpayer on a business trip expenses attributable to the spouse's travel are not deductible unless it can be adequately shown that the spouse's presence on the trip has a bona_fide business_purpose the spouse's performance of some incidental service does not cause the spouse's expenses to qualify as deductible business_expenses sec_1_162-2 income_tax regs the manner in which petitioner attempted to market his book that is merely showing up at a retail bookstore without advance notice or an appointment leads us to conclude that petitioners' claimed travel_expenses were not incurred primarily in connection with petitioner's schedule c business petitioners traveled to popular cities and visited what would normally be considered tourist attractions on their trips petitioners visited with relatives who lived in the area when questioned at trial petitioner was unable to state whether he sold any books as a result of any of his travels petitioners have failed to convince us of a business nexus between petitioners' travels and the sale of petitioner's book and we fail to see how petitioner expected his travels to produce commensurate benefits for the business especially in light of the haphazard manner in which he visited the bookstores moreover petitioners have provided no evidence to establish that travel_expenses incurred by petitioner's wife had a bona_fide business_purpose see sec_1_162-2 income_tax regs sec_262 in addition petitioners have not presented us with sufficient evidence to satisfy the substantiation requirements imposed by sec_274 accordingly we sustain respondent's adjustment to petitioners' travel expense deduction b rent expense deduction on the schedule c for petitioner claimed a rent expense deduction in the amount of dollar_figure respondent now concedes that petitioner is entitled to a rent expense deduction but only in the amount of dollar_figure sec_162 specifically allows a deduction for rental expenses sec_162 as indicated above deductions are a matter of legislative grace and petitioner bears the burden of proving his entitlement to such deductions rule a 290_us_111 we find that petitioners have submitted sufficient proof that during petitioner incurred rent expenses in the amount of dollar_figure which amount is dollar_figure more than the amount allowed by respondent c automobile expense deduction at trial petitioners claimed that they were entitled to an automobile expense deduction in the amount of dollar_figure for in connection with petitioner's educational seminars business this amount represents expenses_incurred for repairs towing service and license registration for petitioner's pickup truck automobile expenses are deductible pursuant to sec_162 only with respect to that portion of the automobile's use attributable to business the portion attributable to personal_use is nondeductible petitioner has the burden of proving what portion of his automobile expenses was for business purposes and what portion was for personal purposes 77_tc_1096 according to petitioner he drove his truck from his house to sierra he would then walk from sierra to the classroom which was located less than one block away simply put petitioner used his pickup truck to commute from his residence to his place of employment the expenses of commuting are not deductible 326_us_465 petitioners have not convinced us that the pickup truck was otherwise used for business purposes during the year in issue accordingly petitioners are not entitled to an additional deduction for automobile expenses d insurance expense deduction on the schedule c petitioners claimed a dollar_figure insurance expense deduction that was disallowed in the notice_of_deficiency a portion of the deduction relates to the cost of insurance on petitioner's pickup truck according to petitioner the balance of the deduction relates to some form of liability insurance that petitioner was required to have in connection with the rental of the airport space that he used as his classroom as indicated above sec_162 allows a deduction for ordinary and necessary expenses_incurred in connection with a trade_or_business sec_162 no deduction under sec_162 is allowed for insurance with respect to property that is not used in a trade_or_business edgar v commissioner tcmemo_1979_ lenington v commissioner tcmemo_1966_264 petitioner has not presented the court with any evidence to show what type of insurance_policy he acquired in connection with the rental of the classroom nor did he explain why such coverage was necessary as previously discussed petitioners have failed to prove that petitioner's pickup truck was used in connection with his schedule c business accordingly we find that payments made by petitioner for insurance were personal in nature and pursuant to sec_262 not deductible e allowed deductions in the notice_of_deficiency respondent allowed in full deductions claimed for utilities postal expenses advertising office expenses and trade dues petitioner now claims that he understated the deductions reflected on his schedule c with respect to these items and is entitled to deductions in excess of the amounts already allowed petitioners have not provided sufficient evidence documentary or otherwise to establish that petitioner incurred expenses in an amount greater than the amount allowed by respondent iii accuracy-related_penalty respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 sec_6662 and b imposes a penalty on any portion of an underpayment that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the statue and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 we find that petitioners are liable for the sec_6662 accuracy-related_penalty for petitioners failed to substantiate the cost_of_goods_sold claimed on the schedule c and claimed trade_or_business expense deductions for expenditures that were personal in nature petitioners failed to offer any reasonable explanation for the errors made on their federal_income_tax return petitioner's testimony was vague and often times inconsistent with respect to many of the deductions here in dispute respondent's determination with respect to the imposition of the sec_6662 penalty is presumed correct and petitioners bear the burden of proving that they are not liable for the accuracy-related_penalty under sec_6662 rule a 290_us_111 58_tc_757 this they have failed to do accordingly petitioners are liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing and concessions by respondent decision will be entered under rule
